DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/849,199 in response to Applicant’s Request for Continued Examination (RCE) filed on April 12, 2022.

3.	In accordance with Applicant’s amendment, claims 1, 5-6, 10, 12, 16, and 18 are amended. Claims 1-7, 10, 12-13, 16-19, and 21-26 are currently pending.

Response to Amendment

4.	In the response filed April 12, 2022, Applicant amended claims 1, 5-6, 10, 12, 16, and 18, and canceled claims 8, 14, and 20. New claims 24-26 were presented for examination. 

5.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.



Response to Arguments

6.	Applicant's arguments filed April 12, 2022, have been fully considered.

7.	Applicant submits that “the independent claims do not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the independent claims. Further, the independent claims do not recite a mental process because the steps are not practically performed in the human mind. Finally, the independent claims do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the independent claims are eligible because it does not recite a judicial exception.” [Applicant’s Remarks, 04/12/2022, page 12]

With particular respect to the §101 rejection of the independent claims, Applicant first argues with respect to Step 2A of the eligibility inquiry that the recited steps “are not “commercial interactions such as sales/marketing activities,” as alleged by the Examiner” [Remarks at page 11]. In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-20 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” groupings set forth in the 2019 PEG.
The Examiner maintains that the claims plainly set forth or describe steps encompassing commercial interactions including sales activities as well as fundamental economic principles/practices, which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, obtaining data for a given product-related data structure; evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data; evaluating a plurality of second features related to the given product-related data structure using the obtained data, as recited in exemplary claim 1, are reasonably understood as commercial interactions such as sales/marketing activities, and furthermore may be understood as assessing acceptance status related to a given product-related data structure for sales and marketing purposes (e.g., providing price quotes for release to the customer and enabling pricing team experts to explore the impact of characteristic of an order on the generated score, see page 4 of the Specification), which amounts to sales or marketing activities or behaviors (under “commercial interactions”) as set forth in the “Certain Methods of Organizing Human Activity” abstract idea grouping, particularly when read in light of the Specification.
Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as sales activities. The sales activities and market analysis focus of the disclosed/claimed invention is evident throughout the Specification. For example,  page 1, lines 16-17 of the Specification, describing that “a need exists for improved techniques for reviewing discounts or other specialized pricing of an order for one or more products.” Similarly, page 1 , lines 9-10 notes that “Many large entities employ a special pricing unit to review discounts or other specialized pricing on one or more products in an order that a salesperson would like to offer to a customer,” which lends further support for the finding that such commercial interactions is precisely what is being described by the claimed invention. Accordingly, Applicant’s claimed invention, when read in light of the specification, clearly supports the finding that the claims recite commercial interactions, which falls within the realm of abstract ideas described in the “Certain Methods of Organizing Human Activities” abstract idea grouping of the 2019 PEG. Accordingly, Applicant’s argument is not persuasive because the claims have been shown to set forth or describe activities recognized as commercial interactions such as sales activities, and/or managing interactions between people, which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
With respect to Applicant’s argument that “the independent claims do not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the independent claims,” it is noted that the Office Action did not indicate that the independent claims recite “Mathematical Concepts”. Accordingly, this argument is deemed moot.
Lastly, in response to Applicant’s argument that “the independent claims do not recite a mental process because the steps are not practically performed in the human mind,” the Examiner respectfully disagrees. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data; evaluating a plurality of second features related to the given product-related data structure using the obtained data; and applying one or more thresholds to the predicted quality score to automatically determine an acceptance status related to the given product-related data structure. These limitations  recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing information. Evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data, evaluating a plurality of second features related to the given product-related data structure using the obtained data, and applying one or more thresholds to the predicted quality score to automatically determine an acceptance status related to the given product-related data structure encompasses evaluation steps that can be performed in the human mind. These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and data is evaluated to determine an acceptance status related to a given product-related data structure, which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, there steps recite the abstract concept of “mental processes.” 
Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Certain Methods of Organizing Human Activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. For the reasons detailed above, this argument is found unpersuasive.

8.	Applicant submits that “the amended limitation of “the given product-related data structure is further processed based at least in part on one or more of the acceptance status and the predicted quality score” further ties the steps to a practical application.” [Applicant’s Remarks, 04/12/2022, page 12]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “the amended limitation of “the given product-related data structure is further processed based at least in part on one or more of the acceptance status and the predicted quality score” further ties the steps to a practical application.” The additional elements in exemplary claim 1 are directed to at least one processing device comprising a processor coupled to a memory, and at least one machine learning model, which merely serves to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. 
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processing device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply an acceptance status related to the given product-related data structure, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of determining an acceptance status related to the given product-related data structure, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

9.	Applicant submits that “Boren does not disclose or suggest “applying one or more of the first features and one or more of the second features to at least one machine learning model that predicts a predicted quality score for the given product-related data structure,” as currently claimed.” [Applicant’s Remarks, 04/12/2022, page 15]

The Examiner respectfully disagrees. With respect to the §103 rejection of independent claim 1, Applicant argues that “Boren does not disclose or suggest “applying one or more of the first features and one or more of the second features to at least one machine learning model that predicts a predicted quality score for the given product-related data structure,” as currently claimed.” However, in at least paragraphs 0011, 0012, 0022, 0033, 0041, Boren teaches the instant limitation by providing a qualitative assessment of a product quote. In particular, Boren’s system for leveraging available data to improve guidance for deal pricing, which encompasses processing first attributes and one or more of the second attributes using an artificial intelligence model that provides a qualitative assessment of the quote, as discussed in paragraphs 0011 and 0012, is reasonably understood as teaching the disputed “applying one or more of the first features and one or more of the second features to at least one machine learning model that predicts a predicted quality score for the given product-related data structure,” since Boren’s predicted quality score is generated pursuant to using an artificial intelligence model. Moreover, the Examiner points out that Boren describes at paragraph 0032 that “a price guidance application on a server may utilize artificial intelligence or machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals, and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set of input variables.”
In further support of the reasonableness of mapping Boren’s qualitative score for the given product quote structure to the claimed predicted quality score for the given product-related data structure, it is noted that paragraph 0012 discloses that “reactive guidance may be provided to the user to help the user identify his or her qualitative pricing performance with respect to the current quote. For example, the quote may be qualitatively assessed or scored with respect to historical quotes or deals maintained in the database system, with corresponding indicia provided to the user to identify the qualitative performance associated with the current quote.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Boren teaches and at least suggests the disputed limitation. 

10.	Applicant submits that “Shariff is applying thresholds to features and not to a “predicted quality score for the given product-related data structure,” as claimed.” [Applicant’s Remarks, 04/12/2022, page 16]

The Examiner respectfully disagrees. In response to Applicant’s argument that “Shariff is applying thresholds to features and not to a “predicted quality score for the given product-related data structure,” as claimed,” the Examiner maintains that Shariff teaches the disputed claimed imitation. Contrary to Applicant’s argument, Shariff applies one or more thresholds to a score to determine an acceptance status related to the given product-related data structure. For instance, Shariff describes at paragraph 0169 “the QL evaluation may determine, for instance, whether an evaluated promotion structure would be highly ranked by the promotion and marketing service. In some embodiments, if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner”. Clearly, the evaluation method described by Shariff applies one or more thresholds to the score to determine an acceptance status related to the given product-related data structure. Furthermore, it is noted that determining that a promotion structure is eligible for automatic approval or may require the approval of a city planner based on the ranking of the promotion structure being above a particular predetermined ranking threshold teaches and at least suggests the one or more thresholds and applying one or more thresholds to a score to determine an acceptance status. This interpretation is consistent with the instant application’s Specification at page 3, lines 18-19 indicating that “the quality score can be applied to one or more thresholds to automatically approve or deny the order, and/or to prioritize the order for a manual pricing review. Shariff’s promotion approval system is understood as applying one or more thresholds to the score to determine an acceptance status related to the given product-related data structure as shown in paragraphs 0004, 0169. It is clear from the citations, that the thresholds are not applied to the claimed features. Instead, the thresholds are applied to the predicted quality score for the given product-related data structure.
In further support of the reasonableness of mapping Shariff’s promotion structure to the claimed product-related data structure, it is noted that paragraph 0173 discloses that “Apparatus 300 includes means, such as processor 302 or the like, for determining whether the promotion structure satisfies automatic approval requirements, the automatic approval requirements including one or more parameters relating to the promotion structure.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Shariff teaches and at least suggests the disputed limitation. For the reasons above, Applicant’s argument concerning the §103 rejection is found unpersuasive. 

11.	Applicant submits that “Bhat does not disclose or suggest that “the predicted quality score for the given product-related data structure comprises a weighted aggregation of the predicted quality score for each of the plurality of items.” [Applicant’s Remarks, 04/12/2022, page 17]

In response to the Applicant’s argument that “Bhat does not disclose or suggest that “the predicted quality score for the given product-related data structure comprises a weighted aggregation of the predicted quality score for each of the plurality of items,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 04/12/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to newly presented dependent claim 24 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the limitations in newly presented claim 24 and supports a conclusion of obviousness of the new claim.

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-7, 10, 12-13, 16-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

15.	Claims 1-7, 10, 12-13, 16-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7 and 24), apparatus (claims 10, 12-13, 21-23, and 25), and non-transitory processor-readable storage medium (claims 16-19 and 26), are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” because the claims recite steps for assessing product-related data for sales and marketing purposes, which amounts to sales or marketing activities or behaviors (under “commercial interactions” in the 2019 PEG – See also page 1, lines 16-17 of the Specification, describing that “a need exists for improved techniques for reviewing discounts or other specialized pricing of an order for one or more products.”) within the “Certain Methods of Organizing Human Activity” abstract idea grouping; and (2) “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
obtaining data for a given product-related data structure (The “obtaining” step is marketing/sales activity because it covers commercial activity, such as obtaining data for reviewing discounts or other specialized pricing of a given order, as noted in page 3, lines 11-12 of the Specification, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data (The “evaluating” step is marketing/sales activity because it covers evaluation of sales/marketing related data, also amounts to sales or marketing activities or behaviors pertaining to assessing characteristics of the particular customer account associated with a specific order, and also encompasses mental processes since the evaluating may be accomplished by human judgment or evaluation, such as with pen and paper); 
evaluating a plurality of second features related to the given product-related data structure using the obtained data (The “evaluating” step is marketing/sales activity because it covers evaluation of sales/marketing related data, and also encompasses mental processes since the evaluating may be accomplished mentally via observation or evaluation, such as with pen and paper); 
applying one or more of the first features and one or more of the second features using to at least one machine learning model that predicts a predicted quality score for the given product-related data structure (The “applying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); and 
applying one or more thresholds to the predicted quality score to automatically determine an acceptance status related to the given product-related data structure, wherein the given product-related data structure is further processed based at least in part on one or more of the acceptance status and the predicted quality score (The “applying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper for assessing acceptance status related to the given product-related data structure).
When considered together, these steps set forth an abstract idea for assessing acceptance status related to the given product-related data structure for sales and marketing purposes (e.g., providing price quotes for release to the customer and enabling pricing team experts to explore the impact of characteristic of an order on the generated score, see page 4 of the Specification), which amounts to sales or marketing activities or behaviors (under “commercial interactions”) as set forth in the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also set forth an abstract idea in the form of “Mental Processes”. The limitations for evaluating, evaluating, applying, and applying can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Therefore, independent claims 1, 10, and 16 have been found to recite an abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claims 10 and 16 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: at least one processing device comprising a processor coupled to a memory (claim 1); and at least one processing device comprising a processor coupled to a memory (claim 10). The limitation “obtaining data for a given product-related data structure” describes insignificant pre-solution data gathering activity, which is not sufficient to amount to a practical application, as noted in MPEP 2106.05(g). These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at page 5, lines 5-9 and page 6, lines 19-21:  e.g., “The user devices 102 may comprise, for example, mobile telephones, laptop computers, tablet computers, desktop computers or other types of computing devices. Such devices are examples of what are more generally referred to herein as “processing devices.” Some of these processing devices are also generally referred to herein as “computers.”” and “The processor illustratively comprises a microprocessor, a microcontroller, an application- specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or other type of  processing circuitry, as well as portions or combinations of such circuitry elements.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). With respect to the “at least one machine learning model” (claims 1, 5-6, 10, 12, 16, and 18), even though these claims recite use of at least one machine learning model, the use of the at least one machine learning model is recited at a high level, which is simply application of an algorithm. Even if the “at least one machine learning model” was interpreted as more than an algorithm, the use of at least one machine learning model would be a general link to technology and it would simply apply the abstract idea at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: at least one processing device comprising a processor coupled to a memory (claim 1); at least one processing device comprising a processor coupled to a memory (claim 10). These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at page 5, lines 5-9 and e.g., “The user devices 102 may comprise, for example, mobile telephones, laptop computers, tablet computers, desktop computers or other types of computing devices. Such devices are examples of what are more generally referred to herein as “processing devices.” Some of these processing devices are also generally referred to herein as “computers.””). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). It is also noted that the limitation “obtaining data for a given product-related data structure” describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Next, with respect to the “wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns to (i) predict the predicted quality score and (ii) a weighting of each of the one or more first features and the one or more second features,” when the “at least one machine learning model” recited in claims 1, 10, and 16 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “at least one machine learning model” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 12-13, 17-19, and 21-26 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea. For example, claims 2-4, 12, 17-18, and 22-26 recite limitations describing: wherein the acceptance status comprises one or more of an 20automatically accepted status, an automatically denied status and an additional review required status; wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for 25the given product-related data structure exceeding a corresponding acceptance threshold, and wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold; wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score  for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold; wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold, and wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold; wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold; wherein the given product-related data structure comprises a plurality of items, and wherein a predicted quality score is separately determined for each of the plurality of items and wherein the predicted quality score for the given product-related data structure comprises a weighted aggregation of the predicted quality score for each of the plurality of items, which, similar to base claims 1/10/16, fall under the same “Certain methods of organizing human activity” by describing steps for assessing acceptance status related to the given product-related data structure for sales and marketing purposes. Dependent claims 5-6, and 21 have been fully considered as well however, similar to claims 2-4, 12, 17-18, 22-26, the elements set forth in these claims describe steps/details falling within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings as described by independent claims 1/10/16.
In addition, claims 7, 13, and 19 recite an abstract idea that falls into the  “Mathematical Concepts” such as mathematical relationships, formulas and calculations by reciting steps including wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure, which fall under the “Mathematical Concepts” grouping by providing additional details for describing mathematical relationships. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1-2, 5-6, 10, 12, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boren et al., Pub. No.: US 2020/0134683 A1, [hereinafter Boren], in view of Shariff et al., Pub. No.: US 2019/0347688 A1, [hereinafter Shariff], in further view of Lee et al., Pub. No.: US 2015/0379429 A1, [hereinafter Lee].

As per claim 1, Boren teaches a method (paragraph 0001, discussing methods and systems that support dynamic graphical user interfaces responsive to changes to attributes or parameters of a quote created using a database system), comprising: 

obtaining data for a given product-related data structure (paragraph 0017, discussing that the database stores or otherwise maintains data for integration with or invocation by a virtual application in objects organized in object tables [i.e., data structures]; paragraph 0020, discussing that the database stores metadata, which may be utilized to perform data manipulation and/or formatting. For example, the metadata may include or describe any number of workflows, process flows, formulas, business logic, structure and other database components or constructs that may be associated with a particular application database object; paragraph 0022, discussing that the database also stores historical deal data that includes statistics or other metrics characterizing previously closed quotes or deals, such as, for example, average price per unit, median price per unit, average quantity, median quantity, average term, median term, and/or the like; paragraph 0025, discussing that initial values for one or more of the quote attributes may be determined based on historical data maintained in the database or other default values that may be defined for the product(s) by the user [i.e., obtaining historical data maintained in the database or other default values that may be defined for the product is considered to be obtaining data for a given product-related data structure]. For example, one or more database objects associated with the customer or client associated with the quote may be utilized to obtain a geographic region, a tier, and/or other attributes associated with that particular customer or client; paragraph 0061, discussing obtaining multi-tenant data from the database as needed in response to input queries initiated or otherwise provided by users of the client devices…the query generator suitably obtains requested subsets of data accessible to a user from the database as needed to populate the tables, reports or other features of the particular virtual application for that user; paragraph 0065, discussing obtaining the relevant subset of an organization's or tenant's data from the database that is accessible to the user of a client device (e.g., the quotes, opportunities, or other historical deal data or pricing models associated with the particular organization or tenant) and then updating one or more GUI components or GUI displays presented at the client device by the client program to reflect the data obtained from querying the database; paragraph 0056); 

evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data (paragraph 0025, discussing that  the quote guidance process initializes or otherwise begins receiving or otherwise obtaining values for different attributes of a quote. For example, a GUI display associated with the quoting application  presented at the client device may be utilized by a user of the client device to input or otherwise provide values for different attributes that define a new quote to be created, such as identification of the product(s) to be associated with the quote, the respective quantity of product(s) for the quote, a term associated with the quote, a customer or client associated with the quote, and the like [i.e., the different attributes that define a new quote to be created, such as identification of the product(s) to be associated with the quote, the respective quantity of product for the quote, a term associated with the quote, a customer or client associated with the quote, and the like are considered to be the plurality of first features related to a customer account associated with the given product-related data structure]. In some embodiments, initial values for one or more of the quote attributes may be determined based on historical data maintained in the database or other default values that may be defined for the product(s) by the user. For example, one or more database objects associated with the customer or client associated with the quote may be utilized to obtain a geographic region, a tier, and/or other attributes associated with that particular customer or client; paragraph 0026, discussing that after obtaining initial quote attribute values, the quote guidance process automatically calculates or otherwise determines expected pricing information for the quote based on the initial quote attribute values using a model derived based on relationships between quote attribute values and pricing from historical data associated with previously closed or completed quotes [i.e., determining expected pricing information for the quote based on the initial quote attribute values using a model derived based on relationships between quote attribute values and pricing from historical data associated with previously closed or completed quotes is considered to be evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data]; paragraphs 0029, 0051);

evaluating a plurality of second features related to the given product-related data structure using the obtained data (paragraph 0021, discussing that the database stores or maintains pricing models that may be utilized to determine expected pricing information. For example, a price guidance application may utilize machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals [i.e., determining which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user are correlated to or predictive of the resulting price associated with those deals is considered to be evaluating a plurality of second features related to the given product-related data structure], and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set of input variables. Thus, the pricing model is capable of characterizing or mapping a particular combination of attributes [i.e., plurality of second features] of a quote for a product  to an expected pricing that is consistent with historical quotes with similar attributes for previously closed deals for that product. It should be noted that the subset of input variables that are predictive of or correlative for a particular product may vary across different users, organizations or tenants, and/or the relative weightings applied to the respective attributes or variables of a respective predictive subset may also vary across different users, organizations or tenants based on differing correlations between a particular quote attribute and the historical quote data for that particular user, organization or tenant; paragraph 0027, discussing that machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage; paragraph 0029, discussing that the pricing rules may incorporate other factors, such as, the identity of the customer or client, the tier associated with the customer or client, the historical data associated with that particular customer or client, and the like; paragraph 0037);

applying one or more of the first features and one or more of the second features to at least one machine learning model that predicts a predicted quality score for the given product-related data structure (paragraph 0011, discussing that artificial intelligence is utilized to identify price-correlative factors based on historical quotes or deals and generate a corresponding pricing model, which, in turn may be applied to the attribute values defined for a current quote of interest to determine expected pricing information for the current quote (e.g., an expected discount price, an expected discount amount or percentage, a qualitative assessment of the quote, and the like [i.e., applying one or more of the first features and one or more of the second features to at least one model that provides expected pricing information for the current quote including a qualitative assessment of the quote is considered to be applying one or more of the first features and one or more of the second features to at least one model that predicts a predicted quality score for the given product-related data structure]. A salesperson may utilize the expected pricing information to reliably identify or determine which attributes of the quote may be adjusted to achieve a desired outcome, with the expected pricing information being dynamically updated in response to user-initiated changes to the values for different attributes of the quote. To this end, in some embodiments, the GUI display may identify or otherwise indicate which attributes of the quote correspond to the variables or factors in the pricing model that are most influential or most strongly correlated to the expected pricing outcome; paragraph 0012, discussing that reactive guidance may be provided to the user to help the user identify his or her qualitative pricing performance with respect to the current quote. For example, the quote may be qualitatively assessed or scored with respect to historical quotes or deals maintained in the database system, with corresponding indicia provided to the user to identify the qualitative performance associated with the current quote [i.e., the qualitative performance associated with the current quote also suggests a predicted quality score for the given product-related data]; paragraph 0022, discussing that the historical deal data may be utilized by the price guidance application  to qualitatively analyze quotes or provide other qualitative guidance based on the relationship between a current quote and the historical deal data; paragraph 0033, discussing that the current quote is qualitative classified as being above average, average, or below average based on the relationship between the current discount percentage and historical discount percentages associated with the user or the user's associated organization, group, or tenant; paragraphs 0012, 0041, 0050), wherein the at least one machine learning model is implemented using at least one processing device comprising a processor coupled to a memory (paragraph 0021, discussing that price guidance application on a server may utilize artificial intelligence or machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals, and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set of input variables…It should be noted that any number of different artificial intelligence or machine learning techniques may be utilized to determine what input quote attributes are predictive of pricing; paragraph 0027, discussing that machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage; paragraph 0050: “Leveraging artificial intelligence or machine learning techniques to derive expected pricing models based on historical data also reduces the costs and lead time that could otherwise be incurred by outsourcing pricing guidance to third-party professional services.”; paragraph 0051, discussing that the application platform, the price guidance application, or another component of the server or database may utilize artificial intelligence to analyze attributes of previous quotes maintained in the historical data associated with the user with respect to an outcome variable (e.g., the final discount percentage, the final per unit price, or the like) to identify a correlative subset of attributes to be utilized as input variables to the model initially. Then, using that subset of variable, regression modeling is run with respect to the historical data to develop a model or set of models for calculating expected pricing; paragraph 0014, discussing that the server  generally represents a computing device, computing system or another combination of processing logic, circuitry, hardware, and/or other components configured to support the conversational interaction processes, tasks, operations, and/or functions described. In this regard, the server includes a processing system, which may be implemented using any suitable processing system and/or device, such as, for example, one or more processors, central processing units (CPUs), controllers, microprocessors, microcontrollers, processing cores and/or other hardware computing resources configured to support the operation of the processing system described herein. The processing system may include or otherwise access a data storage element (or memory) capable of storing programming instructions for execution by the processing system, that, when read and executed, cause processing system to support the processes described; paragraph 0058, discussing that the server operates with any sort of conventional processing hardware, such as a processor, memory, input/output features and the like…), and wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns (i) to predict the predicted quality score (paragraph 0027, discussing that the expected pricing model calculates an expected discount percentage based on the subset of quote attributes that are predictive of price based on historical deal data [i.e., historical training data] for the product of interest, with different weightings assigned to different quote attributes. For example, machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage. Using the respective weightings assigned to those attributes by the expected pricing model, the price guidance application may calculate an expected discount percentage for the current quote based on the user-defined quantity associated with the quote and the tier associated with the current customer or client; paragraph 0034, discussing that different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes. When one or more of the current quote attribute values satisfies an approval or notification rule, the quoting application may generate or otherwise provide a corresponding notification or other graphical indicia within the client application at the client device. Other validation rules, workflow rules, and the like may also be established and applied to the quote to perform different actions based on the proposed pricing; paragraph 0037, discussing that based on the currently user-configured discount of 0%, the current quote configuration is scored as good or above average, and a graphical indication of the above average qualitative state (e.g., a green flag) is provided within the quote configuration region. In some embodiments, the initial user-configurable discretionary discount may be defaulted to a target discount percentage, which depending on the embodiment could be correlative to or influenced by the expected discount percentage. Additionally, based on the approval rules, the quoting application 126 determines that the current quote does not require any approvals based on the current discount percentage being less than the expected discount and/or the current qualitative assessment of the quote and provides a graphical indication 314 that no approvals are required [i.e., This shows that the plurality of first features and second features are evaluated using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns to predict the predicted quality score]; paragraph 0041, discussing that to analyze the potential ramifications of increasing the discount, the user of the client device 106 may utilize the text box 306 to increase the discount percentage associated with the quote to 15%. In response to the modified discount attribute, the quote guidance process 200 dynamically updates the qualitative assessment associated with the quote and reapplies the approval rules to the modified quote. In the illustrated embodiment, the price guidance application 128 qualitatively assesses the current quote as average, for example, based on the relative small difference between the current discount percentage and the expected discount percentage, based on the current discount percentage residing between a target discount percentage and a normal or median discount percentage, etc. The updated deal assessment indicia 512 identifies the average qualitative state (e.g., a yellow or orange flag). Additionally, based on the approval rules associated with the order management user licenses, the quoting application 126 determines that the modified quote requires manager approval based on the current discount percentage greater than the expected discount and/or the current qualitative assessment of the quote and provides an updated approval requirement indication 514 that identifies the manager as the required approval level. Based on the deal assessment and approval requirement indicia 512, 514, the salesperson may determine whether to proceed with the current quote or continue with modifying the quote and/or negotiating with the customer; paragraph 0050, discussing that leveraging artificial intelligence or machine learning techniques to derive expected pricing models based on historical data also reduces the costs and lead time that could otherwise be incurred by outsourcing pricing guidance to third-party professional services; paragraph 0067).

While Boren teaches applying, using the at least one processing device, rules to the predicted quality score to determine an acceptance status related to the given product-related data structure (paragraph 0012, discussing that various different approval, notification, or other workflow rules or rule-based logic may also be performed on the current quote based on the qualitative scoring of the quote; paragraph 0034, discussing that different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes; paragraph 0042, discussing that based on the approval rules associated with the order management user licenses, an updated approval requirement indication 614 is provided that indicates a vice president is required to approve the quote as currently configured based on the current discount percentage and/or the current quote assessment), Boren does not explicitly teach that thresholds are applied. Boren does not explicitly teach wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns (ii) a weighting of each of the 20one or more first features and the one or more second features; and applying, using the at least one processing device, one or more thresholds to the predicted quality score to automatically determine an acceptance status related to the given product-related data structure; and wherein the given product-related data structure is further processed based at least in part on one or more of the acceptance status and the 25predicted quality score. Shariff in the analogous art of automated promotion review systems teaches:

applying, using the at least one processing device, one or more thresholds to the predicted quality score to automatically determine an acceptance status related to the given product-related data structure (paragraph 0004, discussing that a method is provided for automatic approval of a promotion structure. The method includes identifying a promotion structure for approval, the promotion structure defining a promotion to be displayed via a promotion and marketing service, and determining whether the promotion structure satisfies automatic approval requirements, the automatic approval requirements including one or more parameters relating to the promotion structure; paragraph 0168, disusing that the system may evaluate the promotion structure to determine whether it is determined to be of high value, based on interest level, revenue, profit margin expectations, offer diversity, and/or the like (hereinafter a Quantum Lead, or QL, evaluation). In this regard, the promotional system may determine whether the promotion structure includes one or more demanded services from particularly identified merchants…In one such embodiment, the promotional system may perform a check to determine whether the merchant is QL-approved. If so, then automatic approval of the promotion structure may be enabled. If not, then city planner approval may be required. In this regard, the promotional system may evaluate a merchant quality score to determine the potential value of partnering with the merchant. Based on the merchant quality score, the promotional system may tighten or relax the automatic approval factors (e.g., modifying the range of the price and value bands, or the like), thereby making it easier to automatically approve promotion structures for high quality merchants, and harder to automatically approve promotion structures for lower quality merchants; paragraph 0169, discussing that the promotional system may perform this QL evaluation by comparing the options selected for inclusion in the promotion against demand in the marketplace, the number of other merchants offering similar options, and may additionally take into account other factors that may affect the aggregate demand for the selected options. In addition, the promotional system may consider the price, value, margin, fine print, and expiration of the promotion structure (e.g., the remaining approval factors) in the QL evaluation. Ultimately, the QL evaluation may determine, for instance, whether an evaluated promotion structure would be highly ranked by the promotion and marketing service. In some embodiments, if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval [i.e., one or more thresholds are applied to the predicted quality score to determine an acceptance status related to the given product-related data structure], while otherwise, the promotion structure may require the approval of a city planner [i.e., determining that a promotion structure is eligible for automatic approval or may require the approval of a city planner is considered to be determining an acceptance status related to the given product-related data structure – this interpretation is consistent with the instant application’s Specification at page 3, lines 18-19 indicating that “the quality score can be applied to one or more thresholds to automatically approve or deny the order, and/or to prioritize the order for a manual pricing review”]; paragraph 0174, discussing that apparatus 300 includes means, such as user interface 306, communications module 308, or the like, for, in an instance in which the promotion structure satisfies the automatic approval requirements, automatically approving the promotion structure for display via the promotion and marketing service. However, in operation 1208, apparatus 300 includes means, such as user interface 306, communications module 308, or the like, for in an instance in which the promotion structure does not satisfy the automatic approval requirements, indicating that the promotion structure cannot be automatically approved; paragraph 0173); and

wherein the given product-related data structure is further processed based at least in part on one or more of the acceptance status and the 25predicted quality score (paragraph 0003: “A method, apparatus, and computer program product are provided for improving the approval process for generated promotions.”; paragraph 0168, disusing that the system may evaluate the promotion structure to determine whether it is determined to be of high value, based on interest level, revenue, profit margin expectations, offer diversity, and/or the like (hereinafter a Quantum Lead, or QL, evaluation). In this regard, the promotional system may determine whether the promotion structure includes one or more demanded services from particularly identified merchants…In one such embodiment, the promotional system may perform a check to determine whether the merchant is QL-approved. If so, then automatic approval of the promotion structure may be enabled. If not, then city planner approval may be required. In this regard, the promotional system may evaluate a merchant quality score to determine the potential value of partnering with the merchant. Based on the merchant quality score, the promotional system may tighten or relax the automatic approval factors (e.g., modifying the range of the price and value bands, or the like), thereby making it easier to automatically approve promotion structures for high quality merchants, and harder to automatically approve promotion structures for lower quality merchants; paragraph 0169, discussing that the QL evaluation may determine, for instance, whether an evaluated promotion structure would be highly ranked by the promotion and marketing service. In some embodiments, if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., This shows that the given product-related data structure is further processed based at least in part on one or more of the acceptance status and the 25predicted quality score]; paragraph 0173, discussing determining whether the promotion structure satisfies automatic approval requirements, the automatic approval requirements including one or more parameters relating to the promotion structure…this determination may include determining whether a value associated with the promotion structure falls outside of a value band associated with the promotion structure; paragraph 0174).

Boren is directed towards a method and system for performing rule-based logic on a quote based on the qualitative scoring of the quote. Shariff is directed towards a method and system for improving the approval process for generated promotions. Therefore they are deemed to be analogous as they both are directed towards pricing review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Boren with Shariff because the references are analogous art because they are both directed to solutions for reviewing discounts or pricing strategies, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying Boren to include Shariff’s features for applying one or more thresholds to the predicted quality score to automatically determine an acceptance status related to the given product-related data structure, and processing the given product-related data structure based at least in part on one or more of the acceptance status and the predicted quality score, in the manner claimed, would serve the motivation of providing database systems and methods that leverage available data to improve guidance for deal pricing (Boren at paragraph 0003) and enhancing the sales representative and merchant experiences, while also increasing the reliability with which sales representatives are able to present good promotion options (Shariff at paragraph 0050), or in the pursuit of providing objective measures for deal approval; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Boren-Shariff combination teaches wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns (i) to predict the predicted quality score, it does not explicitly teach such that the at least one machine learning model learns (ii) a weighting of each of the 20one or more first features and the one or more second features. However, Lee in the analogous art of financial transaction records analysis teaches this concept. Lee teaches: 

such that the at least one machine learning model learns (ii) a weighting of each of the 20one or more first features and the one or more second features (paragraph 0154, discussing that in order to train and evaluate a model, a number of filtering or input record rearrangement operations may sometimes have to be performed in a sequence on an input data set. For example, for cross-validating a classification model, the same input data set may have to be split into training and test data sets multiple times; paragraph 0255, discussing that the linear model may then be trained iteratively, e.g., using a plurality of learning iterations. Initially, an empty feature set may be created. The feature set may be used to store parameters (e.g., real numbers or doubles that represent respective weights) assigned to a collection of features or processed variable values…When making a prediction of a dependent variable value for a give observation record, a linear model may compute the weighted sum of the features included in the feature set; paragraph 0256, discussing that during each learning iteration, one or more prepared ORs (observation records) may be examined by the model trainer. Based on the examination of the independent variables in the prepared OR, and/or the accuracy of a prediction for the dependent variables of the prepared OR by the model in its current state, respective parameters or weights may be identified for a new set of one or more processed variables. In at least some implementations, the previously-stored parameters or weights may be updated if needed in one or more learning iterations [i.e., identifying and updating the weights of the collection of features or processed variable values in one or more learning iterations is considered to teach such that the at least one machine learning model learns a weighting of each of the 20one or more first features and the one or more second features]; paragraph 0261, discussing that in some conventional machine learning systems, the training of a model may simply be terminated when the number of features accumulated in the feature set reaches a selected maximum…In some machine learning systems, one or more regularization techniques may be used, in which the weights or parameters assigned to different features may be reduced by some factor in various learning iterations, and as a result, some features may gradually be eliminated (with their weights approaching zero); paragraph 0287: “the model generator is able to learn more about the relative contributions of the various features to prediction accuracy”; paragraphs 0272, 0282, 0300).

The Boren-Shariff combination is directed to features for reviewing order pricing and discounts. Lee is directed towards machine learning model evaluations of financial transaction records. Therefore they are deemed to be analogous as they both are directed towards review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff combination with Lee because the references are analogous art because they are both directed to solutions for reviewing transaction information, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff combination to include Lee’s feature for including at least one machine learning model that learns a weighting of each of the one or more first features and the one or more second features, in the manner claimed, would serve the motivation of representing strong relationships which should ideally be accurately represented in the weights or parameters assigned to the features that are eventually used for generating predictions (Lee at paragraph 0277); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Boren-Shariff-Lee combination teaches the method of claim 1. Boren further teaches wherein the acceptance status comprises one or more of an automatically accepted status, an automatically denied status and an additional review required status (paragraph 0034, discussing that the quote guidance process 200 applies one or more approval rules to the current quote and generates or otherwise provides one or more graphical indicia that are influenced by the approval rules. For example, different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes [i.e., requiring different supervisory users to approve a quote prior to closing the deal suggests an additional review required status]; paragraph 0041, discussing that based on the approval rules associated with the order management user licenses, the quoting application  determines that the modified quote requires manager approval based on the current discount percentage greater than the expected discount and/or the current qualitative assessment of the quote and provides an updated approval requirement indication that identifies the manager as the required approval level. Based on the deal assessment and approval requirement indicia the salesperson may determine whether to proceed with the current quote or continue with modifying the quote and/or negotiating with the customer; paragraph 0042, discussing that based on the approval rules associated with the order management user licenses, an updated approval requirement indication is provided that indicates a vice president is required to approve the quote as currently configured based on the current discount percentage and/or the current quote assessment…).

Examiner notes that Shariff, in addition to Boren as cited above, also teaches: wherein the acceptance status comprises one or more of an automatically accepted status, an automatically denied status and an additional review required status (paragraph 0164, discussing that icon 1004 indicates whether or not the features of a promotion structure are within acceptable boundaries. When promotional system 102 determines that the price (sale price) or value (unit price) selected for the promotion structure are acceptable, as in the example shown in FIG. 10, the sales representative is alerted to this fact because icon 1004 displays the text "Pre-Approved." In some embodiments, all approval factors must be acceptable, although in other embodiments, only a subset of the approval factors need to be with acceptable boundaries for automatic approval of a promotion structure; paragraph 0169, discussing that if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., determining a promotion structure is eligible for automatic approval is considered to be an acceptance status comprising an automatically accepted status]; paragraph 0170).

As per claim 5, the Boren-Shariff-Lee combination teaches the method of claim 1. Boren further teaches further comprising at least one statistical model that determines a second predicted quality score for the given product-related data structure and further comprising selecting one of (i) the predicted quality score for the given product-related data structure generated by the at least one machine learning model and (ii) the second predicted quality score for the given product-related data structure generated by the at least one statistical model (paragraph 0027, discussing that machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage; paragraph 0031, discussing that the price guidance application may calculate or otherwise determine different expected pricing information for different quote modifications and provide that information to the quoting application for presentation in concert with the influential quote attributes. For example, a scenario analysis may be performed using the obtained pricing model with different combinations of values of the quote attributes to identify which quote modifications are most influential on the expected pricing. In this regard, the different expected pricing information for different quote modifications may be utilized by the user as a guide for how to modify the current quote to achieve a desired pricing outcome in concert with the knowledge of what quote attributes are most influential on the expected pricing; paragraph 0032, discussing that the quote guidance process also calculates or otherwise determines a qualitative assessment of the current quote based on the historical deal data and provides graphical indicia of the qualitative assessment of the current quote. In this regard, the current quote may be scored or otherwise compared to the historical deal data and the various historical deal metrics to assign a qualitative state to the current quote that may be utilized to provide reactive guidance as the user modified aspects of the quote. For example, the current quote may be classified into one of multiple different qualitative categories based on one or more current quote attributes; paragraph 0038, discussing that the price guidance application may automatically simulate various alternative scenarios by modifying one or more attributes of the quote, calculating or otherwise determining different expected discounts using the pricing model, and providing the quote modifications and resulting discount expectations to the quoting application, which, in turn generates the listing of suggested quote modifications within the quote guidance region; paragraph 0040, discussing that in response to modifications to the current discount, the quote guidance process reanalyzes the modified quote to dynamically update the qualitative assessment associated with the quote [i.e., This shows that a second predicted quality score for the given product-related data structure is determined]. Since the current discount is less than the expected discount or otherwise better than a target discount, the updated indication identifies the above average qualitative state [i.e., identifying the above average qualitative state suggests selecting the second predicted quality score for the given product-related data structure generated by the at least one statistical model]; paragraph 0051, discussing that the application platform, the price guidance application, or another component of the server or database may utilize artificial intelligence to analyze attributes of previous quotes maintained in the historical data associated with the user with respect to an outcome variable (e.g., the final discount percentage, the final per unit price, or the like) to identify a correlative subset of attributes to be utilized as input variables to the model initially. Then, using that subset of variable, regression modeling is run with respect to the historical data to develop a model or set of models for calculating expected pricing).

As per claim 6, the Boren-Shariff-Lee combination teaches the method of claim 1. Boren further teaches wherein the at least one machine learning model compares the given product-related data structure to similar product-related data structures based on one or more similarity criteria to evaluate a quality of the given product-related data structure (paragraph 0012, discussing that reactive guidance may be provided to the user to help the user identify his or her qualitative pricing performance with respect to the current quote. For example, the quote may be qualitatively assessed or scored with respect to historical quotes or deals maintained in the database system, with corresponding indicia provided to the user to identify the qualitative performance associated with the current quote. As one example, historical data for similar quotes may be utilized to derive a normal discount similar quotes (e.g., the 50th percentile) and a target discount (e.g., the 85th percentile); paragraph 0021, discussing that the database stores or maintains pricing models that may be utilized to determine expected pricing information. For example, a price guidance application may utilize artificial intelligence or machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals, and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set of input variables. Thus, the pricing model is capable of characterizing or mapping a particular combination of attributes of a quote for a product to an expected pricing that is consistent with historical quotes with similar attributes for previously closed deals for that product [i.e. comparing the combination of attributes of a quote for a product to expected pricing that is consistent with historical quotes with similar attributes for previously closed deals for that product is considered to be comparing the given product-related data structure to similar product-related data structures based on one or more similarity criteria to evaluate a quality of the given product-related data structure]. It should be noted that the subset of input variables that are predictive of or correlative for a particular product or product combination may vary across different users, organizations or tenants, and/or the relative weightings applied to the respective attributes or variables of a respective predictive subset may also vary across different users, organizations or tenants based on differing correlations between a particular quote attribute and the historical quote data for that particular user, organization or tenant. It should be noted that any number of different artificial intelligence or machine learning techniques may be utilized to determine what input quote attributes are predictive of pricing; paragraph 0027, discussing that the expected pricing model calculates an expected discount percentage based on the subset of quote attributes that are most correlative to or predictive of price based on historical deal data for the product of interest; paragraphs 0023, 0051).
Claims 10 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 Boren teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (paragraph 0014, discussing that the server  generally represents a computing device, computing system or another combination of processing logic, circuitry, hardware, and/or other components configured to support the conversational interaction processes, tasks, operations, and/or functions described. In this regard, the server includes a processing system, which may be implemented using any suitable processing system and/or device, such as, for example, one or more processors, central processing units (CPUs), controllers, microprocessors, microcontrollers, processing cores and/or other hardware computing resources configured to support the operation of the processing system described herein. The processing system may include or otherwise access a data storage element (or memory) capable of storing programming instructions for execution by the processing system, that, when read and executed, cause processing system to support the processes described; paragraph 0058, discussing that the server operates with any sort of conventional processing hardware, such as a processor, memory, input/output features and the like. The input/output features generally represent the interface(s) to networks, mass storage, display devices, data entry devices and/or the like. The processor may be implemented using any suitable processing system, such as one or more processors, controllers, microprocessors, microcontrollers, processing cores and/or other computing resources spread across any number of distributed or integrated systems, including any number of "cloud-based" or other virtual systems. The memory represents any non-transitory short or long-term storage or other computer-readable media capable of storing programming instructions for execution on the processor, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, and/or the like); and as per claim 16, Boren also teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (paragraph 0058, discussing that the memory represents any non-transitory short or long-term storage or other computer-readable media capable of storing programming instructions for execution on the processor, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, and/or the like. The computer-executable programming instructions, when read and executed by the server and/or processor, cause the server and/or processor to create, generate, or otherwise facilitate the application platform and/or virtual applications and perform one or more additional tasks, operations, functions, and/or processes described herein. It should be noted that the memory represents one suitable implementation of such computer-readable media, and alternatively or additionally, the server could receive and cooperate with external computer-readable media that is realized as a portable or mobile component or application platform; paragraph 0068).

Claims 12 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above

19.	Claims 3-4, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of  Shariff, in view of Lee, in further view of Zeller et al., Pub. No.: US 2007/0050289 A1, [hereinafter Zeller].

As per claim 3, the Boren-Shariff-Lee combination teaches the method of claim 2. Boren does not explicitly teach wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold, and wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold. Shariff in the analogous art of automated promotion review systems teaches: 

wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold (paragraph 0164, discussing that icon 1004 indicates whether or not the features of a promotion structure are within acceptable boundaries. When promotional system 102 determines that the sale price or unit price selected for the promotion structure are acceptable, as in the example shown in FIG. 10, the sales representative is alerted to this fact because icon 1004 displays the text "Pre-Approved." In some embodiments, all approval factors must be acceptable, although in other embodiments, only a subset of the approval factors need to be with acceptable boundaries for automatic approval of a promotion structure; paragraph 0169, discussing that if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., an automatic approval eligibility status based on the promotion structure ranking being above a particular predetermined ranking threshold is considered to be an automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold]; paragraph 0173, discussing that apparatus 300 includes means, such as processor 302 or the like, for determining whether the promotion structure satisfies automatic approval requirements, the automatic approval requirements including one or more parameters relating to the promotion structure).

Shariff also suggests a denied status (paragraph 0025, discussing that FIG. 11 illustrates an example user interface via which a user receives an indication of a lack of approval of a promotion structure [i.e., providing an indication of a lack of approval of a promotion structure suggests a denied status], in accordance with some example embodiments; and paragraph 0170, discussing that user interface 1100 is similar to interface 1000, but illustrates a scenario in which the price, value, and discount selected for the promotion structure are not acceptable. In this particular example, none of the approval factors have been satisfied. As in the example shown in FIG. 11, the sales representative is alerted to the lack of acceptability; paragraph 0174, discussing that apparatus 300 includes means, such as user interface 306, communications module 308, or the like, for, in an instance in which the promotion structure satisfies the automatic approval requirements, automatically approving the promotion structure for display via the promotion and marketing service. However, in operation 1208, apparatus 300 includes means, such as user interface 306, communications module 308, or the like, for in an instance in which the promotion structure does not satisfy the automatic approval requirements, indicating that the promotion structure cannot be automatically approved; paragraph 0026).

Boren is directed towards a method and system for performing rule-based logic on a quote based on the qualitative scoring of the quote. Shariff is directed towards a method and system for improving the approval process for generated promotions. Therefore they are deemed to be analogous as they both are directed towards pricing review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Boren with Shariff because the references are analogous art because they are both directed to solutions for reviewing discounts or pricing strategies, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying Boren to include Shariff’s feature for wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold, in the manner claimed, would serve the motivation of providing database systems and methods that leverage available data to improve guidance for deal pricing (Boren at paragraph 0003) and enhancing the sales representative and merchant experiences, while also increasing the reliability with which sales representatives are able to present good promotion options (Shariff at paragraph 0050), or in the pursuit of providing objective measures for deal approval; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Boren-Shariff-Lee combination does not explicitly teach wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold. However, Zeller in the analogous art of review systems teaches this concept. Zeller teaches: 

wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold (abstract, discussing that an adaptive decision engine produces a score determined by the risk associated with a credit application. The credit application is automatically approved or rejected if the score is above or below certain thresholds, and is otherwise referred for manual processing; paragraph 0008, discussing that a risk score associated with a credit application is calculated, and the credit application is automatically approved or rejected based on a comparison of the risk score with at least one predetermined threshold [i.e., an automatically rejection of the credit application based on a comparison of the predicted risk score with at least one predetermined threshold is considered to be an automatically denied status in response to the predicted quality score being below a corresponding denial threshold – as set forth above, a credit application is automatically approved or rejected if the score is above or below certain thresholds]; paragraph 0019, discussing that the core of decision engine 20 is a predictive algorithm that is presented with credit application characteristics from historical data. Once trained, decision engine 20 is able to discriminate between high and low risk applications. Predictive algorithms that may be used by adaptive decision engine 20 to estimate the risk of an application include, without limitation, artificial neural networks, statistical algorithms such as linear and logistic regression, fuzzy logic, genetic algorithms, decision trees, or any other algorithm that is able to extract knowledge from data, i.e., data-driven algorithms…; paragraph 0024, discussing that a second threshold TH2 may also be set to automatically reject credit applications. This threshold is useful to eliminate high risk credit applications which loan officer does not need to waste time to consider; paragraph 0029).

The Boren-Shariff-Lee combination is directed to features for reviewing order pricing and discounts. Zeller is directed to application review systems. Therefore they are deemed to be analogous as they both are directed towards order review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff-Lee combination with Zeller because the references are analogous art because they are both directed to reviewing systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff-Lee combination to include Zeller’s feature for wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold, in the manner claimed, would serve the motivation of setting thresholds to automatically reject applications, thereby narrowing the number of applications that must be processed manually (Zeller at paragraph 0024); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Boren-Shariff-Lee-Zeller combination teaches the method of claim 3. Boren further teaches wherein the acceptance status of the given product-related data structure comprises the additional review required status (paragraph 0034, discussing that the quote guidance process 200 applies one or more approval rules to the current quote and generates or otherwise provides one or more graphical indicia that are influenced by the approval rules. For example, different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes [i.e., graphical indicia requiring different supervisory users to approve a quote prior to closing the deal is considered to be an additional review required status]; paragraph 0041, discussing that based on the approval rules associated with the order management user licenses, the quoting application  determines that the modified quote requires manager approval based on the current discount percentage greater than the expected discount and/or the current qualitative assessment of the quote and provides an updated approval requirement indication 514 that identifies the manager as the required approval level. Based on the deal assessment and approval requirement indicia the salesperson may determine whether to proceed with the current quote or continue with modifying the quote and/or negotiating with the customer; paragraph 0042).

Examiner notes that Shariff, in addition to Boren as cited above, also teaches: wherein the acceptance status of the given product-related data structure comprises the additional review required status (paragraph 0169, discussing that if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., determining a promotion structure requires the approval of a city planner also suggests that the acceptance status of the given product-related data structure comprises the additional review required status]).

While the Boren-Shariff-Lee combination teaches wherein the acceptance status of the given product-related data structure comprises the additional review required status, the Boren-Shariff-Lee combination does not explicitly teach an additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold. However, Zeller in the analogous art of review systems teaches this concept. Zeller teaches: 

wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold (paragraph 0007, discussing a system for processing credit applications comprising a computer-implemented adaptive decision engine that produces a score determined by the risk associated with a credit application. In one implementation, credit applications are automatically approved or rejected, or referred for manual processing, based on a comparison of the risk score with predetermined thresholds; paragraph 0022, discussing that adaptive decision engine 20 produces a score that varies depending on the perceived risk associated with a credit application. For example, if the risk score is a value between 0 (low risk) and 100 (high risk), a threshold TH1 for automatically approving loans can be set to, for example, 20. In this case, if an application has a risk score of 10, it is automatically approved. As seen in FIG. 4b, the lender can set the risk threshold for automatic approval even higher, in which case a larger portion of applications will be automatically approved; paragraph 0023, discussing that applications with a risk score greater than the threshold TH1 are referred to loan officer for manual review and decision to either approve or reject the application. Through use of the adaptive decision engine and risk thresholds, however, the number of loans that must be manually processed by loan officer is much smaller than in current systems; paragraph 0024, discussing that a second threshold TH2 may also be set to automatically reject credit applications. This threshold is useful to eliminate high risk credit applications which loan officer does not need to waste time to consider. In FIG. 4a, for example, threshold TH2 is configured at 90. Over time, this could be reduced, narrowing the window of applications that must be processed manually by loan officer 22; claim 14: “A method as claimed in claim 13, wherein the credit application is automatically approved if the risk score is less than a first threshold, is automatically rejected if the risk score is more than a second threshold, and is referred for manual processing if the risk score is between the first and second thresholds.” [i.e., referring the credit application for manual processing in response to the risk score associated with a credit application is between the first and second thresholds suggests the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold  – as set forth above, the first threshold refers to a threshold for automatically approving loans and the second threshold refers to a threshold for automatically rejecting loans (see paragraphs 0022, 0024)]; paragraph 0027).

The Boren-Shariff-Lee combination is directed to features for reviewing order pricing and discounts. Zeller is directed to application review systems. Therefore they are deemed to be analogous as they both are directed towards order review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff-Lee combination with Zeller because the references are analogous art because they are both directed to reviewing systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff-Lee combination to include Zeller’s feature for wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold, in the manner claimed, would serve the motivation of setting thresholds to automatically reject applications, thereby narrowing the number of applications that must be processed manually  (Zeller at paragraph 0024); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 3 and 4, as discussed above.
Claim 22 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 23 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

20.	Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of  Shariff, in view of Lee, in further view of Bhat et al., Patent No.: US 9,679,305 B1, [hereinafter Bhat].

As per claim 7, the Boren-Shariff-Lee combination teaches the method of claim 1. The Boren-Shariff-Lee combination does not explicitly teach wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure. However, Bhat in the analogous art of commerce systems teaches this concept. Bhat teaches:

wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure (col. 8, lines 14-23, discussing that in an embodiment, the product score engine determines product score values from a weighted sum of two or more factors, including example factors such as a personalization score, a publisher preference score, a user preference score, a context score, a product economics score, a product history score, a user history score, a publisher history score, and a day/week parting score [i.e., determining a product score value from a weighted sum of two or more factors, including example factors such as a personalization score, a publisher preference score, a user preference score, a context score, a product economics score, a product history score, a user history score, a publisher history score, and a day/week parting score is considered to teach wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure]. The weights assigned to these factors may be assigned by heuristics or using statistical techniques, such as linear regression; col. 9, lines 40-49, discussing that in an embodiment, a product economics score is based on factors including the combination of three scores. The first score is based on the discount, i.e. the difference between Manufacturer's Suggested Retail Price (MSRP) and retailer's sale price for a particular product. The second score is based on the gross margin. The third score is based on the sales volumes within a certain time period for a particular product; col. 10, lines 6-14, discussing that the user history score is then applied to the category and vertical that the product belongs to. When a request is made from a transactional ad unit for a product, the user history scores for a particular user across multiple verticals and categories are compared. Products inherit the user history scores for the vertical or category that they belong in. These scores are used by the Yield manager when coming up with the final product score; col. 9, lines 50-63).

The Boren-Shariff-Lee combination is directed to features for reviewing order pricing and discounts. Bhat relates to the field of online advertising and commerce systems. Therefore they are deemed to be analogous as they both are directed towards commerce systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff-Lee combination with Bhat because the references are analogous art because they are both directed to solutions for commerce systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff-Lee combination to include Bhat’s feature for including an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure, in the manner claimed, would serve the motivation of combining data collected from multiple sources, thereby providing a more comprehensive final score; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

21.	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of  Shariff, in view of Lee, in further view of Tellefsen et al., Pub. No.: US 2008/0126264 A1 [hereinafter Tellefsen].

As per claim 24, the Boren-Shariff-Lee combination teaches the method of claim 1. Boren further teaches wherein the given product-related data structure comprises a plurality of items (paragraph 0025, discussing that the quote guidance process initializes or otherwise begins receiving or otherwise obtaining values for different attributes of a quote. For example, a GUI display associated with the quoting application presented at the client device may be utilized by a user of the client device to input or otherwise provide values for different attributes that define a new quote to be created, such as identification of the product(s) to be associated with the quote [i.e., This shows that the given product-related data structure comprises a plurality of items], the respective quantity of product(s) for the quote, a term associated with the quote, a customer or client associated with the quote, and the like. In some embodiments, initial values for one or more of the quote attributes may be determined based on historical data maintained in the database  or other default values that may be defined for the product(s) by the user), and

 wherein a predicted quality score is separately determined for each of the plurality of items (paragraph 0028, discussing that the quote guidance process applies one or more pricing rules to the current quote. In this regard, the pricing rules provide rule-based logic that may be utilized to influence or override the model-predicted expected pricing, for example, by imposing limits or other constraints on the model output. Pricing rules may also be applied to the attribute values for the current quote to facilitate providing guidance by determining expected pricing information when the historical data for the current product(s) of interest is otherwise insufficient to create an expected pricing model with a desired level of accuracy or reliability. For example, different pricing rules associated with one or more products [i.e., the one or more products correspond to the plurality of items] may be defined by a user and stored in the database in association with the applicable product(s). In the absence of an expected pricing model for the current product(s) of interest, the price guidance application may query the database for any pricing rules associated with the current product(s) of interest and then apply the retrieved pricing rules to the current attribute values [i.e., This suggests that a predicted quality score is separately determined for each of the plurality of items]) and

 wherein the predicted quality score for the given product-related data structure comprises a weighted aggregation of the predicted quality score for each of the plurality of items (paragraph 0021, discussing systems and methods of generating optimized prices; paragraph 0066, discussing that the guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment…; paragraph 0067, discussing that the optimizer may output a list of target prices, approval prices and floor prices--one for each product; paragraph 0070, discussing that the system may calculate a score for each line item [i.e. each line item corresponds to the claimed each of the plurality of items] based on the deal guidance and calculate a weighted deal score. Either line score or deal score can be used for approval routing; paragraph 0121).

The Boren-Shariff-Lee combination is directed to features for reviewing order pricing and discounts. Tellefsen relates to the field of deal evaluation and optimization of product prices. Therefore they are deemed to be analogous as they both are directed towards commerce systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff-Lee combination with Tellefsen because the references are analogous art because they are both directed to solutions for commerce systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff-Lee combination to include Tellefsen’s feature for including a weighted aggregation of the predicted quality score for each of the plurality of items, in the manner claimed, would serve the motivation of including all available relevant data, thereby developing robust price modeling and optimization schemes (Tellefsen, paragraph 0019), or in the pursuit of providing an effective price control and management systems which provides for parameterization, calculation and deployment of optimized target prices and price guidance through analysis of risks and pricing power of business segments to calculate optimized target prices and price guidance, thereby enabling effective price modeling and optimization in the context of business to business markets (Tellefsen, paragraph 0020); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 25 and 26 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 24, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	McBrayer et al., Patent No.: US 7,499,871 B1 – describes a system and method for procurement of products. Further describes that purchase orders may be awarded to suppliers based on a weighted cost that company assigns to each supplier bid or quote.
B.	Chowdhary et al., Pub. No.: US 2014/0310065 A1 – describes pricing personalized packages with multiple commodities.
C.	Viswanath et al., Patent No.: US 10,438,229 B1 – describes systems and methods for providing dimensional promotional offers.
D.	Gauri, Dinesh K., et al. "An empirical analysis of the impact of promotional discounts on store performance." Journal of Retailing 93.3 (2017): 283-303 -describes an empirical study of the impact of price promotions on different measures of store performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683